Citation Nr: 0716702	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral leg pain, 
claimed as secondary to service-connected flat feet.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral leg 
pain, claimed as residuals of in-service frost bite, has been 
submitted and, if so, whether service connection is 
warranted.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to direct service connection for low 
back pain has been submitted and, if so, whether service 
connection is warranted.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right eye 
condition has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The issues on appeal require clarification.  The veteran 
filed service connection claims for his low back, both eyes 
and residuals of frost bite to his feet shortly after 
separation from the military.  All of these claims were 
denied in a June 1956 rating decision.  The rating decision 
was not appealed and therefore is final.  See 38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The RO reviewed the low back and eye claims in an 
October 1986 rating decision, again denying the claims and 
that decision is final.  38 U.S.C.A. § 7105.  The veteran now 
claims entitlement to service connection for, among other 
things, low back pain, a right eye disability and bilateral 
leg pain.  

With regard to the bilateral leg claim, the veteran, in part, 
alleges his bilateral leg pain is ". . .directly associated 
to my service connected flat feet."  In the alternative, the 
veteran alleges, "In January 1955 I suffered from frozen 
feet and legs. . . I think this contributed to the problems I 
am now having with my . . .legs."  

Again, the Board notes that a prior June 1956 rating 
decision, in pertinent part, denied the veteran's claim for 
entitlement to service connection for residuals of frost bite 
to the feet.  A July 2003 rating decision, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for bilateral leg pain on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995). 

Since the claim for service connection for bilateral leg pain 
claimed as secondary to flat feet was not previously 
adjudicated by the RO, in all fairness the Board will 
adjudicate this aspect of the "claim" on a de novo basis, 
i.e., without requiring the submission of new and material 
evidence.  But see Bingham v. Principi, 18 Vet. App. 470, 474 
- 75 (2004); Ashford v. Brown, 10 Vet. App. 120 (1997) (while 
there may be different legal theories of entitlement, there 
is only one claim for service connection for each disability, 
regardless of the theory of entitlement which is asserted by 
the claimant).

Finally, the Board notes that the veteran claimed in his 
February 2003 statement, among other things, as follows, "I 
feel that the problems I am having with my legs and back are 
directly associated to my service connected flat feet."  
(Emphasis added).  The issue of entitlement to service 
connection for low back pain, claimed as secondary to 
service-connected flat feet, has never been considered by the 
RO.   Accordingly, the issue is REFERRED to the RO for proper 
adjudication.

With the exception of the right shoulder claim, all issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran does not currently have a right shoulder 
disability. 


CONCLUSION OF LAW

The veteran's claimed right shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that disability if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Here, the veteran alleges that he injured his right shoulder 
while in the military around March 1955 and continues to have 
right shoulder pain today.  The Board acknowledges that the 
veteran is competent to provide evidence (including testimony 
and statements) regarding observable symptoms in service as 
well as currently.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

His service medical records confirm the veteran was seen in 
March 1955 for right shoulder pain complaining of an injury 
"3 weeks ago."  At that time, no limitation of motion was 
found or any other abnormality.  The veteran was treated with 
hot soaks.  No other complaints, treatment or diagnoses are 
noted in his service medical records.  His December 1955 
separation examination, moreover, is completely silent as to 
any abnormalities.  In short, his service medical records are 
not indicative of a chronic right shoulder disability. 

Even if a chronic condition was not shown during service, as 
is the case here, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry, then, is whether the veteran 
currently has a right shoulder disability related to the in-
service injury or any other incident of service.  The Board 
concludes he does not. 

After service, the veteran failed to submit or identify any 
medical evidence indicative of a diagnosis of a right 
shoulder disability.  The medical evidence indicates a left 
shoulder injury in January 1972 and April 2003 x-rays 
indicative of left shoulder disabilities, to include 
tendonitis and arthritis, but no medical record is indicative 
of any right shoulder disability.  The Board notes VA 
outpatient treatment records from 2001 to 2003 indicate 
complaints of unspecified shoulder pain.  In context with the 
x-ray report, the complaints were presumably regarding the 
left shoulder.  

To the extent the complaints of "shoulder pain" were in 
regard to the right shoulder, however, no medical 
professional has ever diagnosed the veteran with a right 
shoulder condition.  His complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In short, there simply is no competent evidence that the 
veteran currently has a right shoulder disability as a result 
of an in-service injury or event and, therefore, service 
connection is not warranted.  As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for a right shoulder disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2003.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has a right shoulder disability related to an in-service 
injury is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in April 2003 did 
not adequately identify the evidence necessary to 
substantiate his service connection claim for bilateral leg 
pain, claimed as secondary to his service-connected flat 
feet.  Although the issue was identified, the letter did not 
explain the elements needed to establish service connection 
for a new disability arising from a service-connected 
disability. 

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the need to submit 
new and material evidence, and the basis of the prior denial 
and what "material" evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in April 2003 of what constitutes "new" and "material" 
evidence in general, but no notice was provided regarding the 
basis of the veteran's prior denial and what would 
specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  The RO should provide the veteran with corrective VCAA 
notice assuring that all applicable laws, regulations and 
precedence are satisfied.

In regard to the veteran's bilateral leg pain, the veteran 
alleges that his pain is directly related to his service-
connected flat feet.  His service medical records show 
consistent complaints of bilateral foot pain throughout his 
military service, but no complaints specifically regarding 
his legs.  The service medical records are silent as to any 
complaints, treatment or diagnoses of his legs, although they 
consistently reflect a diagnosis of pes planus and complaints 
and treatment for bilateral foot and arch pain. 

After service, the medical records indicate the veteran 
complained of tingling and pain in his bilateral legs as 
early as September 1985.  The record also shows the veteran 
was in a serious motor vehicle accident in May 2002 where he 
injured his cervical, thoracic and lumbar spine, and 
complained of tingling, pain and numbness radiating into his 
right leg.  A May 2003 VA examination, specifically done in 
conjunction with an increased rating claim for his pes 
planus, noted the veteran's lower extremity weakness and 
numbness.  The examiner also noted the veteran's complaints 
of pain all over his feet opining, "...it is difficult to 
correlate whether [the lower extremity pain] is secondary to 
his back disability or his pes planus."

The Board notes that the record does not currently contain a 
diagnosis of any bilateral leg disability.  However, a VA 
examination is warranted for the following reasons.  The 
veteran is competent to give evidence about symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he has stated that he experiences 
bilateral leg pain, to include radiating pain down his right 
leg.  These complaints are documented as early as September 
1985, prior to the veteran's May 2002 motor vehicle accident. 

He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board notes the veteran has a diagnosis of pes planus, 
and the disability has been service-connected.  However, the 
veteran's belief that his flat feet are responsible for any 
bilateral leg disability is not competent for VA purposes. 

No medical opinion has been requested on the subject.  In 
order to give the veteran the benefit of the doubt, the RO 
should afford him with a VA examination to ascertain what, if 
any, bilateral leg disability the veteran currently has and 
the likely etiology of any disability found.  Cf. Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from May 2003 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  Specifically, please send 
the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including explanation as to how 
to establish service connection on a 
secondary basis and what constitutes 
"new" and "material" evidence in his 
case, including a description of the basis 
of the prior denials, as outlined by the 
Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006). 

2.  Obtain the veteran's medical records 
from the VA medical system in St. Louis, 
Missouri from May 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an appropriate examination for the 
claimed bilateral leg disability to 
determine the likely etiology of any 
bilateral leg disabilities found, to 
include whether it had its onset in service 
or whether it was caused or aggravated by 
his service-connected pes planus versus any 
post-service incident, to include the May 
2002 motor vehicle accident.  The claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should then readjudicate the 
veteran's claims.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes a discussion of the 
issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service connection 
based on aggravation).  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


